CUNNINGHAM, J.,
J., Concurring.—Plaintiff in error contends that the complaint is not sufficient to entitle the plaintiff in the court below to recover, for two reasons: First, because facts sufficient to constitute a cause of action are not stated in the complaint; and, second, because the facts stated in the complaint do not constitute a cause of action for negligence, for the reason it appears upon the face of the complaint from the facts stated that, if injury resulted to plaintiff from any negligence of defendant, the plaintiff contributed to such íegligenee, and cannot recover. This contention raises but the one' question, viz., whether the facts stated in the complaint are sufficient to constitute a cause of action, and I think requires this court to notice both reasons urged by plaintiff *579in error. The first ground, or reason, is particularly noticed in the opinion of the majority of the court, and the decision is principally based thereon. I concur in the result reached, but I think the most important question for decision is raised by the second objection to the complaint. The second objection, that the complaint on its face states facts showing that the plaintiff is guilty of contributory negligence, contemplates that a cause of action for negligence is in fact stated in the complaint, but too much is stated so that the effect of the facts constituting a cause of action is neutralized by the additional facts stated. This objection undoubtedly raises the question whether the complaint states facts sufficient to constitute a cause of action, and a solution of the question requires a construction of the language of the complaint from a viewpoint of the objection.
In Burns v. Southern Ry. Co., 65 S. C. 229, 43 S. E. 679, it is said in substance, when other inferences may be deduced from all the facts alleged in the complaint than that the ihjury was caused by the negligence of the plaintiff, the demurrer should properly be overruled.
In principle the same rule was applied in Santa Fe etc. Ry. Co. v. Hurley, 4 Ariz. 258, 36 Pac. 216, and, if applied to this complaint, the contention of plaintiff in error is without merit. Certainly other inferences may properly be drawn from all the facts alleged in this complaint than that the injury was caused by the negligence of the plaintiff. The demurrer was properly overruled.
I concur in all the other questions examined and decided by the CHIEF JUSTICE, and concur in the result reached by him on this question of pleading.
Application for rehearing denied.
NOTE.—As to the effect of a nunc pro tuno entry of judgment or order, see note in 4 Am. St. Rep., 883.